DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/09/2022 has been entered.

Status of Rejections
All previous rejections are withdrawn in view of Applicant’s amendments.
New grounds of rejection are necessitated by Applicant’s amendments. 

Claims 1-3, 5-6, and 21-22 are pending and under consideration for this Office Action. 
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 5, 6, and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sun et al (“A comparative study on photoelectrochemical performance of TiO2 photoanodes enhanced by different polyoxometalates”, Electrochemistry Communications, 30, 2013, pages 38-41) as evidenced by Carriazo et al (“Tungstophosphoric acid supported on polycrystalline TiO2 for the
photodegradation of 4-nitrophenol in aqueous solution and propan-2-ol
in vapour phase”, Applied Catalysis A: General, 356 (2009) 172–179). 

Claim 1: Sun discloses an electrocatalytic device (see e.g. abstract of Sun) comprising:
	a porous (see e.g. Fig 1A of Sun) transparent electrode (glass and FTO, see e.g. connecting paragraph of pages 38 and 39 of Sun) disposed in a solution (see e.g. page 39, col 1, paragraph starting with “The photoelectrochemical experiments” of Sun), and
	the porous transparent electrode comprising a film comprising a plurality of semiconducting nanoparticles and a plurality of polyoxometalates (POMs) bonded to a surface of the semiconducting nanoparticles (POMs and nanostructured TiO2, see e.g. connecting paragraph of pages 38 and 39 of Sun, as evidenced as well by Fig 7 of Carriazo, which Sun incorporates).

Sun discloses the following about forming the electrode in the connecting paragraph of pages 38 and 39:
Preparation of the composite films: The POMs/TiO2 paste was prepared with 0.2 g of the sample in ethanol (2 mL), acetylacetone (50 μL) and Triton X (30 μL). Then, the mixture was homogenized in an ultrasonic bath. The paste was coated over fluorine-doped tin oxide (FTO) glass by doctor blade technique. After air drying, the POMs/TiO2 film was annealed at 673 K for 30 min. 

The instant invention discloses the following on page 2:
The semiconducting nanoparticles bond to the POM through a combination of electrostatic interactions and hydrogen-bonding between surface metal-oxygen atoms, and POM oxygen atoms… Another embodiment of the invention is directed to a method of preparing the porous transparent electrode where a substrate comprising a film of semiconducting nanoparticles is soaked or otherwise contacted with a solution of the POM for a sufficient period or time such that the POM is bonded to the semiconductor surface and residual solution is removed from the porous transparent electrode. The solution can be an aqueous acid solution or an organic solvent solution.

Sun discloses a similar method of bonding the POMs to the semiconductor as that of the instant invention, and thus would be expected to have the same results, such as the plurality of POMs being bonded to the semiconductor nanoparticles with metal-oxygen- metal bonds via electrostatic interactions and hydrogen bonding between the semiconductor nanoparticles and the plurality of POMs.

The limitations claiming “the plurality of POMs being electrocatalysts for forming a high-valence metal ion, and the high-valence metal ion being Am(IV), Am(V), Am(VI), Ce(IV), Bk(IV), Cf(IV), Cm(IV), or Tb(IV)” is an intended use for the POMs. MPEP § 2114 II states ‘"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)’. Sun discloses the claimed structure of claim 1 and would be capable of forming a high-valence metal ion, and the high-valence metal ion being Am(IV), Am(V), Am(VI), Ce(IV), Bk(IV), Cf(IV), Cm(IV), or Tb(IV).

Claim 2: Sun discloses that the semiconducting nanoparticles comprise titanium dioxide (TiO2) (see e.g. abstract of Sun).

Claim 3: Sun discloses that each POM of the plurality of POMs comprises [α-P2Wi8O62]6- (see e.g. connecting paragraph of pages 38 and 39 of Sun).

Claim 5: Sun discloses that each POM of the plurality of POMs is in a protonated form (see e.g. connecting paragraph of pages 38 and 39 of Sun).

Claim 6: Sun discloses that each POM of the plurality of POMs is ion paired with an alkali metal cation (see e.g. connecting paragraph of pages 38 and 39 of Sun).

Claim 21: The limitation claiming “the high-valence metal ion being Am(IV), Am(V), or Am(VI)”. is an intended use for the POMs. MPEP § 2114 II states ‘"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)’. Sun discloses the claimed structure of claim 1 and would be capable of forming a high-valence metal ion, and the high-valence metal ion being Am(IV), Am(V), or Am(VI)”.

Allowable Subject Matter
Claim 22 contains allowable subject matter.

The prior art does not disclose nor render obvious all of the cumulative
limitations of claim(s) 22 with special attention given to the limitation claiming “the solution further comprising reactants for forming the high-valence metal ion”. The closest prior art is Sun. However, Sun does not disclose the solution comprises reactants for forming the high-valence metal ion and there is no teaching or motivation that makes this limitation obvious in view of Sun. 

Response to Arguments
Applicant’s arguments filed on 05/23/2022 with respect to the rejection(s) of the claim(s) under 35 USC 112 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Sun.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER W KEELING whose telephone number is (571)272-9961. The examiner can normally be reached 7:30 AM - 4:00 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER W KEELING/Primary Examiner, Art Unit 1795